PER CURIAM.
Appellants, Cathcart Contracting Company and Westfield Insurance Company, appeal the final judgment awarding damages to Appellees, P & S Paving, Inc. and Western Surety Company. Two issues are raised in this appeal, but only one warrants reversal. Although the amount claimed and pled in Appellees’ complaint was $288,643.85, the court entered judgment in the amount of $324,411.19. Because there is no substantial, competent evidence to support the award of $35,767.34 over the claimed amount of $288,643:85, we reverse that part of the *559judgment and remand to the trial court to enter judgment for $288,643.85.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
SAWAYA, LAWSON, and LAMBERT, JJ., concur.